Case 5:19-cv-00346-MLH Document 27 Filed 06/10/20 Page 1 of 13 PageID #: 1107



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

JULIE FRAZIER BROWN                                 CIVIL ACTION NO. 19-cv-0346

VERSUS                                              MAGISTRATE JUDGE HORNSBY

CINEMARK USA, INC


                               MEMORANDUM RULING

Introduction

        Julie Brown and her husband attended a movie at the Tinseltown theater in

Shreveport. Mrs. Brown fell on the stairs inside an auditorium and suffered severe injuries

to her knee. She filed this suit against Cinemark USA, Inc., the owner of the theater, and

alleged that a lip on one of the stairs was an unreasonably dangerous condition that caused

her to fall.

        Before the court is Cinemark’s Motion to Exclude Expert Testimony (Doc. 17) and

Motion for Summary Judgment (Doc. 15). Cinemark attacks the admissibility of the

opinion of Mrs. Brown’s sole expert witness on liability and argues that—largely because

the expert testimony should be excluded—it is entitled to summary judgment. For the

reasons that follow, both motions will be denied.

Relevant Facts

        Julie and Robert Brown attended some movies at the Shreveport Tinseltown theater

over the years, but their afternoon trip in July 2017 to see “The House” starring Will Ferrell

was their first visit since the theater made extensive renovations that added reclining seats
Case 5:19-cv-00346-MLH Document 27 Filed 06/10/20 Page 2 of 13 PageID #: 1108



and other amenities. Mrs. Brown, who was born in 1967 and was in good health, was

wearing shorts, t-shirt, and tennis shoes, clothing that would not interfere with her ability

to walk. She and her husband entered the auditorium and walked up the stairs on their right

side (when facing away from the screen) to their seats, which were a few rows up. Mr.

Brown recalled at his deposition that, after they were seated, they discussed how much

steeper the stairs were at this theater compared to the Boardwalk theater they usually

patronized.

       A few minutes into the trailers, Mrs. Brown decided to go to the restroom. She

arose from her seat, walked to her left, and entered the same stairs that she walked up

earlier. She placed her left hand on a railing and started to walk down the stairs. At some

point, her left foot was planted on a lower stair, and when she began to move her right foot

forward it caught on a “raised strip” or lip on one of the steps, causing her to fall a

significant distance down the stairs and land on her right knee.

       An off-duty policeman promptly called for EMTs, and he and Mr. Brown went to

help Mrs. Brown. The policeman was concerned that she was going into shock, and he

sent Mr. Brown to meet the EMTs at the entrance. The EMTs put Mrs. Brown on a

stretcher. As they were carrying her out of the theater, a Tinseltown employee gave Mr.

Brown two free passes, which caused one of the EMTs to say, “Really?” Mrs. Brown

testified that she learned that her right tibial plateau was shattered, and she had fractures in

her tibia and fibula.

       Mr. Brown testified that he returned to the theater with his daughter about a week

later to watch a Spiderman movie. While there, he asked an employee if he could enter the

                                         Page 2 of 13
Case 5:19-cv-00346-MLH Document 27 Filed 06/10/20 Page 3 of 13 PageID #: 1109



auditorium where his wife fell and take some photos. The employee asked if she was the

lady who fell the day before, which Mr. Brown took to suggest that more than one person

had fallen recently in the theater. Mr. Brown took several photographs of the stairs, and

they were admitted and discussed in detail at the depositions.

       Mrs. Brown identified a “white strip” (depicted in Exhibit B3 to her deposition, and

marked with a number 1) as the piece that caught her right foot and caused the fall. She

described the strip as wooden or made of particle board, and said it was not flush with the

carpet that covered the rest of the step. She said that the steps below where she tripped had

a different construction or configuration; the one that caused her to trip was raised and did

not have rubber stripping to make it flush. She did not know how much it was raised, and

no one took any measurements as far as she knew.

       Mr. Brown testified that he did not take any measurements of the lip or otherwise

when he took the photographs. He said that he took the photos to show Mrs. Brown’s

physician, who said that he had never seen such significant damage from a fall. Mrs.

Brown said that she fell the depth of at least two or three steps before her knee struck the

floor, and Mr. Brown wanted the photos to demonstrate that distance to the physician.

       Mrs. Brown testified, “The cause of the tripping was that the board is raised and just

not flush.” Mrs. Brown said that the Boardwalk theater she ordinarily attended had some

rubber stripping on the stairs, and they were much wider and safer. She was asked whether

the stripping situation at Tinseltown appeared to be associated with the recent remodeling.

She said she did not know, but “it appeared to be remodeled by middle schoolers.” Mrs.

Brown said that her husband told her that when he took the photos, he could see “light

                                        Page 3 of 13
Case 5:19-cv-00346-MLH Document 27 Filed 06/10/20 Page 4 of 13 PageID #: 1110



coming through” where the strip was raised. She pointed out that the photo marked Exhibit

B6 appeared to show rubber stripping on the stairs below where she fell, but there was no

such stripping on the step where she tripped.

       Mrs. Brown retained Dennis R. Howard, Certified Safety Professional, to offer an

opinion about the stairs on which she fell. Mr. Howard has been the president of Safety

Management, Inc., based in North Carolina, since 1979. He has extensive experience in

safety consultations, developing safety programs, and safety-related training. He holds a

B.S. in industrial management from Florida State University, and he has extensive speaking

and teaching experience related to safety issues, including the prevention of slips, trips,

and falls.

       Mr. Howard has not been deposed in this case, but he did tender an expert report.

He stated in his report that he did not visit the scene of the accident or take any

measurements. He did review the depositions of Mr. and Mrs. Brown, the photos attached

to the depositions, and the petition for damages. In his description of the facts, he stated,

“No specific measurement was taken to determine the stair nosing above the adjacent

carpeted walking surface.” He added, “I would like the opportunity to visit the site if

possible.”

       Mr. Howard’s “initial opinions” in the report included the observation that the

theater’s darkened path required using the greatest possible safety precautions and certainly

compliance with the recommended ASTM Standard Practice for Safe Walking Surfaces.

He opined that the failure to maintain a flushed surface or one that provided the utility of a

beveled surface ran afoul of some safety code provisions that caused the stairs “to be

                                        Page 4 of 13
Case 5:19-cv-00346-MLH Document 27 Filed 06/10/20 Page 5 of 13 PageID #: 1111



unreasonably dangerous and were causative for Mrs. Brown’s injuries.” He cited ASTM

sections 5.2 and 5.3, which allow changes in levels up to one-quarter inch to be vertical

and without edge treatment, but changes in levels between one-quarter inch and one-half

inch must be beveled with a slope no greater than 1:2. He also cited Life Safety Code,

Chapter 7, Means of Exit. Section 7.1.6.2 was said to require abrupt changes in elevation

of walking surfaces to not exceed one-quarter inch, with beveling of edges between one-

quarter inch and one-half inch. He also cited Section 7.2.2.3.3.2, which he said provides

that stair treads and landings shall be free of projections or lips that could trip a stair user.

       Cinemark retained architect Lauren F. Marchive, III, who holds bachelor’s and

master’s degrees in architecture from Louisiana Tech University. Mr. Marchive testified

in an affidavit that in November 2019 he inspected the premises where the incident took

place in July 2017 (more than two years earlier) and reviewed Mrs. Brown’s deposition

and attached photos. His written report stated that he inspected, photographed, and took

measurements of the area. He said the condition and appearance of the location at the time

of his inspection appeared to be the same as shown in the photographs included in Mrs.

Brown’s deposition. After his inspection, plus a review of code requirements for the exit

aisle in question, Mr. Marchive opined that “there are no physical deficiencies, and no code

violations, associated with the in-place construction of the exit aisle stairs.” It was his

opinion that the condition of the stairs where the incident happened was not unreasonably

dangerous.

       Mr. Marchive also considered the opinion of Mr. Howard. He noted that Mr.

Howard cited certain ASTM requirements. He said that one cited standard does not apply

                                         Page 5 of 13
Case 5:19-cv-00346-MLH Document 27 Filed 06/10/20 Page 6 of 13 PageID #: 1112



inside a building, and it is primarily used for walking surfaces outside a building. He also

opined that Mr. Howard’s final conclusion “cannot be made without being on-site and

inspecting the as-built conditions.” Mr. Marchive specifically stated that he “measured the

subject nosing strip height” and it “was within tolerances allowed by code.” He added,

“The nosing strip is required for safety.”

The Daubert Challenge

       A. Applicable Law

       Federal Rule of Evidence 702 provides that a witness who is qualified as an expert

by knowledge, skill, experience, training, or education may testify in the form of an opinion

if his specialized knowledge will help the trier of fact understand the evidence or determine

a fact at issue, the testimony is based on sufficient facts or data, the testimony is the product

of reliable principles and methods, and the witness has reliably applied the principles and

methods to the facts of the case.

       The landmark Daubert v. Merrell Dow Pharmaceuticals, Inc., 113 S.Ct. 2786 (1993)

addressed the admissibility of scientific expert testimony under Rule 702. It discussed

certain factors such as testing, peer review, error rates, and acceptability in the relevant

scientific community as factors that might prove helpful in determining the reliability of a

particular scientific theory or technique. The decision vested district courts with discretion

to act as gatekeepers and permit only reliable and relevant expert testimony. Wilson v.

Woods, 163 F.3d 935, 937 (5th Cir. 1999).

       The Court clarified in Kumho Tire Co., Ltd. v. Carmichael, 119 S.Ct. 1167 (1999)

that Daubert’s general holding applies not only to testimony based on “scientific”

                                         Page 6 of 13
Case 5:19-cv-00346-MLH Document 27 Filed 06/10/20 Page 7 of 13 PageID #: 1113



knowledge, but also to testimony based on technical and other specialized knowledge

contemplated by Rule 702. Kumho explained that one or more of the scientific factors

from Daubert might be helpful in determining the reliability of such a witness, but the test

for reliability is flexible. The law grants the trial judge the same broad latitude in deciding

how to determine reliability as is afforded with respect to the ultimate reliability

determination.

       “As a general rule, questions relating to the bases and sources of an expert’s opinion

affect the weight to be assigned that opinion rather than its admissibility.” Puga v. RCX

Solutions, Incorporated, 914 F.3d 976, 985 (5th Cir. 2019). While the district court must

act as a gatekeeper to exclude all irrelevant and unreliable expert testimony, “the rejection

of expert testimony is the exception rather than the rule.” Id., quoting Fed. R. Evid. 702

Advisory Committee Notes (2000). “Vigorous cross-examination, presentation of contrary

evidence, and careful instruction on the burden of proof are the traditional and appropriate

means of attacking shaky but admissible evidence.” Daubert, 113 S.Ct. at 2798.

       B. Analysis

       Cinemark argues that Mr. Howard is not qualified to offer opinion testimony under

Rule 702 because his opinion (1) is not based upon sufficient facts or data and (2) is not

the product of reliable principles and methods. Each attack will be addressed in turn.

       Cinemark first argues that Mr. Howard’s opinion is not based upon sufficient facts

or data because Mr. Howard did not conduct an actual in-person inspection. Mrs. Brown’s

response cites Deshotel v. Wal-Mart, 850 F.3d 742 (5th Cir. 2017), in which an expert was

allowed to testify about the condition of a roof that he did not actually inspect. The Court

                                        Page 7 of 13
Case 5:19-cv-00346-MLH Document 27 Filed 06/10/20 Page 8 of 13 PageID #: 1114



stated that “there is no requirement that an expert derive his opinion from ‘firsthand

knowledge or observation.’” Id. at 746. Deshotel cited Wellogix, 716 F.3d at 876, which

held that a jury could reasonably credit an expert’s testimony that was based purely on his

industry experience and his review of a deposition. Judge Doughty cited both of those

decisions in McConathy v. Wal-Mart Louisiana, LLC, 2018 WL 3901190 (W.D. La. 2018)

when he denied a motion in limine that sought to exclude Mr. Howard’s opinion in a similar

trip and fall case. Cinemark somewhat conceded this point when it allowed in its reply

memorandum that, “While an inspection is not required, sufficient facts are.”

       Mr. Howard did not personally observe or measure the stairs at issue, but that is not

required. He had the benefit of photographs and fairly specific testimony from Mr. and

Mrs. Brown about the conditions at the time of the fall. That factual information, together

with his education and experience, provided a basis for his opinion. The court finds that

Cinemark’s attack on Howard’s opinion for not being based upon sufficient facts or data

is not enough to exclude Howard’s testimony from the trial.         Cinemark will be able to

cross-examine Mr. Howard on these issues.

       Cinemark next attacks Mr. Howard’s testimony on the grounds that he referred to

an ASTM standard that Mr. Marchive states applies to surfaces outside rather than inside

a building. The particular standard at issue does not appear to be in the record, so the extent

to which it is limited to outdoor surfaces cannot be determined with certainty. It may be

inapplicable to the inside area, or it could be grounds for debate among the experts. The

current record does not allow the non-expert court to make the determination. Furthermore,



                                        Page 8 of 13
Case 5:19-cv-00346-MLH Document 27 Filed 06/10/20 Page 9 of 13 PageID #: 1115



Mr. Howard cited other safety standards, including a general requirement that stair treads

and landings be free of projections or lips that could trip a stair user.

       Cinemark has pointed to another potential flaw in Mr. Howard’s opinion that gives

them a basis for cross-examination. But the court does not find that the debate over the

applicable safety standards warrants excluding his testimony altogether.

       C. Conclusion

       Mr. Howard has extensive credentials in the field, and he had the benefit of

photographs and testimony of eyewitnesses (which is as much as a judge or jury often

receives before being asked to decide the merits). With respect to the safety standards, the

court is not persuaded that the current record warrants the exclusion of Howard’s opinion

based on the alleged application of one inapplicable standard. Counsel and the experts can

explore and debate the various safety standards at trial. Cinemark’s Daubert challenge to

exclude Mr. Howard’s testimony will be denied.

Motion for Summary Judgment

       Under Louisiana’s merchant liability statute, a merchant owes a duty to all persons

who use its premises “to exercise reasonable care to keep his aisles, passageways, and

floors in a reasonably safe condition.” La. R.S. 9:2800.6(A). To impose liability on a

merchant under the statute, the claimant has the burden of proving elements that include

the presence of a condition that presented an unreasonable risk of harm to the claimant. La.

R.S. 9:2800.6(B). There is also a general provision in Civil Code art. 2317.1 that the owner

or custodian of a thing is answerable for damage caused by its ruin, vice, or defect, if it is

shown that the owner knew or, in the exercise of reasonable care, should have known of

                                         Page 9 of 13
Case 5:19-cv-00346-MLH Document 27 Filed 06/10/20 Page 10 of 13 PageID #: 1116



the ruin, vice, or defect that caused the damage, the damage could have been prevented by

the exercise of reasonable care, and the owner or custodian failed to exercise such care.

       Cinemark argues that is entitled to summary judgment because Mrs. Brown cannot

present evidence that the stairs possessed a defect or condition that presented an

unreasonable risk of harm. Summary judgment is appropriate “if the movant shows that

there is no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” Fed. R. Civ. Pro. 56(a). A fact is “material” if it might affect the

outcome of the suit under governing law. Anderson v. Liberty Lobby, Inc., 106 S.Ct. 2505,

2510 (1986). A dispute is “genuine” if there is sufficient evidence so that a reasonable jury

could return a verdict for either party. Anderson, supra; Hamilton v. Segue Software Inc.,

232 F.3d 473, 477 (5th Cir. 2000).

       The party seeking summary judgment has the initial responsibility of informing the

court of the basis for its motion and identifying those parts of the record that it believes

demonstrate the absence of a genuine dispute of material fact. Celotex Corp. v. Catrett,

106 S.Ct. 2548 (1986). If the moving party carries his initial burden, the burden then falls

upon the nonmoving party to demonstrate the existence of a genuine dispute of a material

fact. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 106 S.Ct. 1348, 1355-56 (1986).

       Cinemark first argues Mrs. Brown cannot prove that the premises presented an

unreasonably dangerous condition without the testimony of her expert, which Cinemark

urges should be excluded. The court found above that Mr. Howard should be able to testify

for Mrs. Brown, which lends her some evidence on this issue. And not every case requires

an expert witness to establish liability. Some matters are straightforward enough that a

                                       Page 10 of 13
Case 5:19-cv-00346-MLH Document 27 Filed 06/10/20 Page 11 of 13 PageID #: 1117



jury can make decide liability without an expert in the subject matter to guide them. Alfred

Conhagen, Inc. of Louisiana v. Ruhrpumpen, Inc., 262 So.3d 306, 310 (La. App. 4th Cir.

2018) (“[a] layperson … is well-equipped to gauge the evidence and determine whether

[an engineer] fell below a common sense standard of care”), citing Pfiffner v. Correa, 643

So.2d 1228, 1233-34 (La. 1994) (“expert testimony is not always necessary in order for a

plaintiff to meet his burden of proof in establishing a medical malpractice claim”) and

Milton J. Womack, Inc. v. House of Representatives of State, 509 So.2d 62 (La. App. 1st

Cir. 1987) (“testimony from an expert is not always necessary to establish the negligence

of an architect”). Cinemark has not cited Louisiana law that would mandate expert

testimony to prove that a protruding lip on a step in a dark theater is unreasonably

dangerous.

       Cinemark also argues that the stairs cannot be unreasonably dangerous because Mr.

Marchive found that they satisfied code requirements. But his opinion, based on conditions

he observed more than two years after the accident, does not necessarily preclude a finding

that the step was unreasonably dangerous at the time of the accident. It is quite possible

that, in the intervening two years, foot traffic, maintenance, or corrective measures could

have altered the condition of the particular step at issue.

       Furthermore, code compliance does not exonerate an owner from fault.

“Compliance with building codes is only one factor to consider in determining a

landowner’s liability.” Nugent v. Car Town of Monroe, Inc., 206 So.3d 369, 375–76 (La.

App. 2d Cir. 2016), citing Calcagno v. Kuebel, Fuchs Partnership, 802 So.2d 746, 751 (La.

App. 5th Cir. 2001) (faded paint on curb in front of hall created unreasonably dangerous

                                        Page 11 of 13
Case 5:19-cv-00346-MLH Document 27 Filed 06/10/20 Page 12 of 13 PageID #: 1118



condition even though no building codes were violated). Conversely, a violation of a safety

code or regulation does not automatically make the owner liable. “Louisiana law is clear

that “[w]hile statutory violations are not in and of themselves definitive of civil liability,

they may be guidelines for the court in determining standards of negligence by which civil

liability is determined.” Jones v. Buck Kreihs Marine Repair, L.L.C., 122 So.3d 1181,

1187 (La. App. 4th Cir. 2013), quoting Smolinski v. Taulli, 276 So.2d 286, 289 (La. 1973).

       The condition of the area at the relevant time and its risk of danger is a material fact

on which Mrs. Brown has created a genuine dispute. A jury will be entitled to weigh the

testimony of the Browns, assess the relative strengths and weaknesses of the expert

opinions, and determine whether the step was unreasonably dangerous at the time of the

accident. Cinemark is not entitled to summary judgment.

Conclusion

       Cinemark’s Motion to Exclude Expert Testimony (Doc. 17) is denied, and Mr.

Howard will be allowed to testify and offer his opinion. Cinemark’s Motion for Summary

Judgment (Doc. 15) is also denied, given the genuine dispute in the evidence as to whether

the step at issue was unreasonably dangerous at the time of the accident. The case is set

for jury trial on August 17, 2020. If the parties are able to settle the dispute before then,

they should promptly advise the court and request entry of a 90-day order of dismissal that

will relieve them of their scheduling order deadlines and allow time to finalize the

settlement.




                                        Page 12 of 13
Case 5:19-cv-00346-MLH Document 27 Filed 06/10/20 Page 13 of 13 PageID #: 1119



        THUS DONE AND SIGNED in Shreveport, Louisiana, this 10th day of June,

2020.




                                   Page 13 of 13
